981 So.2d 1233 (2008)
Catherine CHURLY, Appellant,
v.
CITY OF FORT LAUDERDALE, Broward County Board of Commissioners, and Florida Department of Transportation, Appellees.
No. 4D07-2007.
District Court of Appeal of Florida, Fourth District.
May 14, 2008.
Rehearing Denied June 11, 2008.
Michael D. Gelety, Fort Lauderdale, for appellant.
Jeffrey J. Newton, Andrew J. Meyers, and James D. Rowlee, Fort Lauderdale, for appellee Broward County Board of Commissioners.
PER CURIAM.
Appellant Catherine Churly appeals a final summary judgment dismissing her negligence action against Appellee Broward County for failure to provide pre-suit notice to the Department of Insurance, now known as the Department of Financial Services.
We hold that the April 11, 2003 letter sent to the Department was insufficient to put the Department on notice of a claim against Broward County. See LaRiviere v. S. Broward Hosp. Dist., 889 So.2d 972 (Fla. 4th DCA 2004).
Affirmed.
WARNER, POLEN and TAYLOR, JJ., concur.